2021 IL 125768



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125768)

      In re JULIE M., a Person Found Subject to Involuntary Admission (The People
                 of the State of Illinois, Appellee, v. Julie M., Appellant).


                             Opinion filed December 16, 2021.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Justices Theis, Michael J. Burke, Overstreet, and Carter concurred in the
     judgment and opinion.

        Chief Justice Anne M. Burke dissented, with opinion, joined by Justice Neville.



                                        OPINION

¶1      Carle Foundation Hospital (Carle) filed a petition for the emergency admission
     by certification of respondent, Julie M., to a mental health facility pursuant to
     Chapter III, article VI, of the Mental Health and Developmental Disabilities Code
     (Mental Health Code) (405 ILCS 5/1-100 et seq. (West 2018)). Id. ch. III, art. VI.
     Respondent moved to dismiss, arguing that the petition was untimely filed under
     sections 3-604 and 3-610. Id. §§ 3-604, 3-610. The Champaign County circuit court
     denied the motion and ordered respondent to be involuntarily committed for no
     more than 90 days. The appellate court found that the capable-of-repetition-yet-
     evading-review exception to the mootness doctrine applied and then affirmed.

¶2      To determine whether the petition was timely under sections 3-604 and 3-610,
     we must determine the precise start/stop triggers for those deadlines, whether they
     apply to respondent, and when respondent was admitted to a mental health facility
     pursuant to article VI. For the reasons that follow, we affirm.


¶3                                    BACKGROUND

¶4                      Respondent’s Medical and Psychiatric Care

¶5       Respondent arrived at Carle on September 14, 2018, via emergency medical
     services after swallowing batteries in an apparent suicide attempt. Members of the
     Carle staff were familiar with respondent because she had been treated at Carle just
     weeks before this incident, also for swallowing batteries. In fact, this was her third
     time swallowing batteries in 2018. Respondent had been previously diagnosed with
     multiple mental illnesses.

¶6       Carle does not have a psychiatric ward. Rather, it has a psychiatric team that
     provides for the psychiatric needs of patients housed throughout the hospital. Thus,
     respondent was not placed in any kind of specific mental health ward, unit, or
     section. Rather, she was housed on what the parties refer to generally as the
     “medical floor.”

¶7       Respondent underwent an endoscopy on the day of her presentation, and one of
     the batteries was found in her esophagus. Another endoscopy was performed the
     next day, September 15, but no battery was recovered. On September 17, the
     psychiatric team consulted with respondent, marking the earliest instance in the
     record of affirmative psychiatric treatment. The psychiatric team met with
     respondent again on September 19. On September 20, respondent underwent a
     colonoscopy in an effort to remove the remaining batteries. Doctors observed
     severe internal damage caused by battery acid but were not able to recover the




                                             -2-
       batteries. Surgery was consulted, and on September 21, respondent underwent open
       surgery, which resulted in the removal of the final battery.

¶8         Respondent’s care was comanaged by both medical and psychiatric teams. Dr.
       Renato Alcaraz, an internal medicine hospitalist, cared for her on the medical side
       during her surgical recovery while the psychiatry team, led by Dr. Benjamin Gersh,
       continued to see respondent regularly. Respondent’s psychiatric medication was
       increased. Throughout her stay, respondent expressed suicidal ideations and
       attempted to hurt herself on several occasions. As a result, she required sitters to
       supervise her at all times.

¶9         Dr. Alcaraz believed that respondent was medically stable for discharge from a
       surgical standpoint on September 28. In his opinion, the wound was healing well
       and showed no signs of complication by that point. However, he recognized that an
       actual discharge would not occur until all care teams involved in a patient’s case
       agreed. Dr. Gersh was not ready to discharge respondent on September 28. He
       distinguished between “medically stable for discharge” and “medically appropriate
       for discharge.” Given that respondent had a history of swallowing foreign objects,
       Dr. Gersh did not feel it appropriate to discharge her while she still had medical
       staples in her abdomen. Furthermore, Dr. Gersh was concerned with the fact that
       respondent had nowhere else to go at that time because the local psychiatric
       facilities would not accept “medically complicated people” like respondent, no
       family appeared able or willing to care for her, and the only other option being
       considered by respondent and her mother was a homeless shelter. Dr. Alcaraz
       would later testify that considerations regarding where the patient would go after
       discharge are typical before issuing the actual discharge order, even if the patient
       were medically stable and had no psychiatric issues. Respondent remained in the
       hospital past September 28 without any discharge.

¶ 10       On October 3, her surgical staples were removed. On October 4, Dr. Gersh
       determined that respondent was medically appropriate for discharge. At 2 p.m., a
       petition for emergency admission by certification was executed by a hospital social
       worker. Two certificates were executed at 2:30 p.m. and 5:04 p.m., each attesting
       to a personal examination of respondent and concurring with the need for
       immediate hospitalization. The first certificate, executed by Dr. Gersh, attested to
       the fact that respondent “has been medically cleared today.” The second certificate,




                                              -3-
       executed by Dr. Emily Buirkle, stated that respondent “was deemed medical
       appropriate for discharge on 10/4/2018.” No actual discharge order appears to have
       been issued by Carle. On October 5, the petition and both certificates were filed
       with the circuit court at 8:24 a.m.


¶ 11                                      Circuit Court Proceedings

¶ 12       Prior to the commitment hearing on the petition, respondent moved to dismiss
       the petition on the grounds that she had been detained involuntarily without
       petition, examination, or certificate from September 28 to October 5 in violation of
       sections 3-604 and 3-610 of the Mental Health Code (id. §§ 3-604, 3-610).
       According to respondent’s motion, she had been medically cleared on September
       28 yet remained “detained at the Facility involuntarily and refused discharge from
       the Facility against medical advice.” 1 She argued that sections 3-604 and 3-610
       require that a petition or certificate, respectively, be executed within 24 hours of
       her involuntary detention.

¶ 13       At the commitment hearing, the circuit court first heard testimony and argument
       on the motion. Dr. Alcaraz, Dr. Gersh, and two nurses testified to the facts of
       respondent’s care. Relevant here, Dr. Gersh testified that respondent was
       discharged by Dr. Buirkle on October 4, marking the “end of her medical stay” and
       her “transition to a ‘psych stay.’ ” The court ultimately denied the motion to
       dismiss:

               “The more difficult question is, whether that certification on October the
           4th was timely done. The law requires that someone who’s being held
           involuntarily must—the certificate must be filed within 24 hours. She was
           medically there because of a surgery to remove a battery. The surgery took
           place on September the 21st. She was then [seen] by Dr. Alcaraz from the 25th
           to the 30th. It was his opinion that she was medically stable and could be
           discharged, I believe he testified to, on the 28th.


           1
             “Against medical advice” as used by Carle refers to a note in the patient’s medical file. If a
       person with this notation in her file attempts to leave, the caregiver is to alert the person who issued
       the notation, who then conducts a “decisionality examination” to determine the appropriate course
       of action.




                                                        -4-
        But, he also testified that he co-managed her care with both psychiatry and
    surgery. And Dr. Gersh testified, the evidence before the Court, is that Dr.
    Gersh testified that she was medically discharged on the 3rd—October the
    3rd.[2] The question is whether she—whether prior to that discharge on October
    the 3rd, her legal status changed; that is, it went from being voluntarily in the
    hospital to involuntarily in the hospital.

        And it’s—it is the Respondent’s burden to establish that she was
    involuntarily there. The testimony and the evidence in this case is that she
    wanted to leave the hospital, there’s no question about that. But, wanting to
    leave the hospital, is that the same as being involuntarily in the hospital? Dr.—
    not Dr.—nurse practitioner Corbett testified that [respondent] wanted to leave
    but that she was responsive to him telling her that she wasn’t—it wasn’t
    appropriate for her to leave the hospital yet. That she needed placement before
    leaving the hospital. I think—I haven’t seen anything that suggests, that
    demonstrates in the Court’s mind that she’s met her burden that she was
    involuntarily in the hospital. The fact that she didn’t want to be there is true of
    every person, I think, in the hospital. That doesn’t mean they’re involuntarily
    there. So—and I’m basing that decision on the reading of both [In re Linda B.,
    2017 IL 119392,] and [In re Andrew B., 386 Ill. App. 3d 337 (2008)], and it’s
    in the Andrew B. case that it appears the Court adopted a fairly technical
    definition of admission. The Court said that physical presence in a hospital or
    even a mental health facility does not mean that you’re involuntarily there.
    People can be there for a variety of reasons. And it’s only when that becomes
    involuntarily so, which in this case once she was discharged from the hospital,
    then she would be admitted under the—once she was medically discharged
    from the hospital on October 3rd, that is when the Court finds she was admitted
    for purposes of the Act. The certificate was filed[3] within 24 hours of that, so
    the motion to dismiss will be denied.”


    2
       Although the circuit court repeatedly characterized Dr. Gersh’s testimony as pinpointing the
date of discharge as October 3, it is clear from a review of the report of proceedings that Dr. Gersh
actually testified that he believed respondent medically appropriate for discharge on October 4 and
that respondent was discharged on that date by Dr. Buirkle.
     3
       The circuit court referred to the certificate being “filed” within 24 hours of respondent’s
discharge, which—based on its misquoting of Dr. Gersh’s testimony—would suggest it was filed




                                               -5-
¶ 14      The circuit court then heard testimony on whether respondent was a person
       subject to involuntary admission on an inpatient basis as defined in the Mental
       Health Code. It ultimately held that she was and ordered her hospitalized for no
       more than 90 days.


¶ 15                                 Appellate Court Proceedings

¶ 16       On appeal, respondent sought reversal of the commitment order based on the
       untimeliness of the petition, again under sections 3-604 and 3-610. The appellate
       court affirmed. 2019 IL App (4th) 180753. Although the court provided an
       overview of the statutory framework at issue, it did not examine or discuss the
       deadline of section 3-610, instead focusing on the deadline of section 3-604, which
       it apparently viewed as being triggered by “admission.” Presumably with this
       understanding, it held that mental health facilities must “comply with the Mental
       Health Code’s admission procedures, even if a recipient has already been admitted
       to the facility for medical treatment.” Id. ¶ 49. The court was concerned that
       psychiatric patients who present at a facility for purely mental health concerns
       would receive all the benefits of the Mental Health Code while those that present
       with an additional medical emergency, e.g., attempted suicide, would not be
       entitled to those protections. Id. ¶ 50. It insisted that a “mental health facility cannot
       hide behind a ‘medical care’ shield to permit it to provide mental health services
       without the protections of the Mental Health Code and deny protections of the
       Mental Health Code to those patients who most need it.” Id.

¶ 17       Moving on to whether the petition was timely, the appellate court felt bound by
       In re Linda B., 2017 IL 119392, which it characterized as holding that “respondent
       carried the burden of showing her admission and treatment were involuntary” in a
       challenge to the timeliness of a petition. 2019 IL App (4th) 180753, ¶ 55. Noting
       that Linda B.’s analysis “regarding which party bears the burden of establishing
       voluntariness or involuntariness” was “concerning,” it nevertheless applied that
       burden to respondent’s case. Id. ¶¶ 54-55. Because respondent had not established




       with the court on October 4; however, the petition and both certificates were actually filed on
       October 5.




                                                    -6-
       that her “admission and treatment at Carle were involuntary,” it felt bound to affirm
       the circuit court’s judgment. Id. ¶ 55.

¶ 18       Respondent now appeals to this court. Ill. S. Ct. R. 315 (eff. Oct. 1, 2019). We
       allowed Advocate Aurora Health, et al., to file an amicus brief. See Ill. S. Ct. R.
       345 (eff. Sept. 20, 2010).


¶ 19                                        ANALYSIS

¶ 20                                         Mootness

¶ 21       “As a general rule, courts in Illinois do not decide moot questions, render
       advisory opinions, or consider issues where the result will not be affected regardless
       of how those issues are decided.” In re Alfred H.H., 233 Ill. 2d 345, 351 (2009).
       Both parties agree that this appeal is moot because the underlying 90-day order of
       involuntary admission has expired. We agree. We may, however, review a case
       under an exception to the mootness doctrine. The parties argue that two such
       exceptions apply: the capable-of-repetition-yet-evading-review exception and the
       public interest exception.

¶ 22       “ ‘[T]here is no per se exception to mootness that universally applies to mental
       health cases.’ ” In re Lance H., 2014 IL 114899, ¶ 13 (quoting Alfred H.H., 233 Ill.
       2d at 355). The two elements of the capable-of-repetition-yet-evading-review
       exception are (1) that the duration of the challenged action must be too short to be
       fully litigated before its end and (2) a reasonable expectation the same complainant
       will again be subject to the same action. In re Benny M., 2017 IL 120133, ¶¶ 19-
       20. The first element is met here because the allegedly defective commitment order
       and petition could not be fully litigated within 90 days. The second element is also
       met because, given respondent’s history, there is a reasonable expectation that she
       will be subject to future emergency admissions by certification after presenting at
       a hospital for both medical and psychiatric care. Resolution of the legal issues
       concerning her admission under the Mental Health Code, the timeliness and
       applicability of article VI petitions, and the proper application of Linda B. are likely
       to be implicated in any future commitment proceeding involving respondent. See
       Alfred H.H., 233 Ill. 2d at 358-60. Because this exception to mootness provides
       sufficient scope for our review of the questions presented, we proceed with our




                                                -7-
       analysis.


¶ 23                                      Issues Presented

¶ 24       Before this court, respondent does not challenge the adequacy of the evidence
       that she was subject to involuntary admission on an inpatient basis. Rather, she
       seeks reversal of the commitment order based on the untimeliness of the petition
       under sections 3-604 and 3-610. In making this challenge, respondent does not rely
       on the text of those sections or their start/stop triggers; instead, she makes a specific
       request that we modify the Linda B. burden by using the reporting requirements of
       section 3-202 of the Mental Health Code (405 ILCS 5/3-202 (West 2018)) as a
       presumption-setting and duty-imposing baseline.

¶ 25        The State asks that we uphold this court’s interpretation in In re Andrew B., 237
       Ill. 2d 340, 348 (2010), of the triggering event for the relevant deadline; recognize
       that treatment, detention, and admission are distinct terms; and hold that the
       deadlines of sections 3-604 and 3-610 are mandatory as to releasing a respondent
       from involuntary detention but are directory as to the circuit court’s ability to enter
       an order of involuntary commitment. The State does not contest before this court
       that Carle qualified as a mental health facility under these facts.


¶ 26                                   Statutory Construction

¶ 27       Determining whether the petition for emergency admission by certification was
       timely under sections 3-604 and 3-610 of the Mental Health Code requires statutory
       construction, presenting a question of law subject to de novo review. Id. The
       fundamental rule of statutory interpretation is to ascertain and give effect to the
       legislature’s intent, and the best indicator of that intent is the statutory language,
       given its plain and ordinary meaning. Cooke v. Illinois State Board of Elections,
       2021 IL 125386, ¶ 52. The statute must be viewed as a whole, and as such, this
       court construes words and phrases not in isolation but relative to other pertinent
       statutory provisions. State ex rel. Leibowitz v. Family Vision Care, LLC, 2020 IL
       124754, ¶ 35. No part of a statute should be rendered meaningless or
       superfluous. Rushton v. Department of Corrections, 2019 IL 124552, ¶ 14.




                                                 -8-
¶ 28       We likewise keep in mind the subject addressed by the statute and the
       legislature’s apparent intent in enacting it. People ex rel. Madigan v. Wildermuth,
       2017 IL 120763, ¶ 17. Here, “the provisions of the Mental Health Code reflect
       legislative recognition that civil commitment is a deprivation of personal liberty,
       and the purpose of its procedures is to provide adequate safeguards against
       unreasonable commitment.” Linda B., 2017 IL 119392, ¶ 38. Because involuntary
       administration of mental health services implicates fundamental liberty interests,
       statutes governing the applicable procedures should be construed narrowly. In re
       Michelle J., 209 Ill. 2d 428, 437 (2004) (citing In re Barbara H., 183 Ill. 2d 482,
       498 (1998)).


¶ 29                                      Statutory Authority

¶ 30        Chapter III of the Mental Health Code contains the painstakingly detailed
       admission procedures at issue and makes clear that “[a] person may be admitted as
       an inpatient to a mental health facility for treatment of mental illness only as
       provided in this Chapter.” (Emphasis added.) 405 ILCS 5/3-200(a) (West 2018).
       Chapter III provides for many forms of admission: informal admission (article III
       (id. ch. III, art. III)), voluntary admission of adults (article IV (id. ch. III, art. IV)),
       admission of minors (article V (id. ch. III, art. V)), emergency admission by
       certification (article VI (id. ch. III, art. VI)), and admission by court order on either
       an inpatient or outpatient basis (articles VII and VII-A (id. ch. III, arts. VII, VII-
       A)). Generally speaking, these admissions occur prior to any specific finding by a
       court that the admittee meets the statutory definition of a “person subject to
       involuntary admission” (id. §§ 1-119, 1-119.1) and prior to any commitment order.
       A person can also be admitted pursuant to a commitment order after a hearing
       (article VIII (id. ch. III, art. VIII)). Recognizing the many ways one might be
       admitted, the Mental Health Code requires that mental health facilities “maintain
       adequate records which shall include the Section of this Chapter under which the
       recipient was admitted, any subsequent change in the recipient’s status, and
       requisite documentation for such admission and status.” Id. § 3-202(a).

¶ 31       Article VI, at issue here, provides for the involuntary admission of a respondent
       in an emergency situation where she is in need of immediate hospitalization to
       protect herself or others: “A person 18 years of age or older who is subject to




                                                  -9-
       involuntary admission on an inpatient basis and in need of immediate
       hospitalization may be admitted to a mental health facility pursuant to this Article.”
       Id. § 3-600. Pursuant to article VI, anyone 18 years or older may present a petition
       to the facility director of a mental health facility asserting that the respondent is a
       person subject to involuntary admission on an inpatient basis and in need of
       immediate hospitalization. Id. § 3-601(a). “The petition shall be accompanied by a
       certificate,” executed by a physician, qualified examiner, 4 psychiatrist, or clinical
       psychologist (collectively, qualified professional). Id. § 3-602. The certificate must
       indicate that the respondent was personally examined no more than 72 hours prior
       to admission, state that the respondent is a person subject to involuntary admission
       on an inpatient basis and in need of immediate hospitalization, contain the factual
       basis for diagnosis, and include a statement as to whether the respondent was
       advised of certain rights. Id.

¶ 32       Article VI also provides for the situation in which no qualified professional is
       on hand to conduct an examination and execute a certificate:

           “If no [qualified professional] is immediately available or it is not possible after
           a diligent effort to obtain the certificate provided for in Section 3-602, the
           respondent may be detained for examination in a mental health facility upon
           presentation of the petition alone pending the obtaining of such a certificate.”
           Id. § 3-603(a).

       However, “[n]o person detained for examination under this Article on the basis of
       a petition alone may be held for more than 24 hours unless within that period a
       certificate is furnished to or by the mental health facility. If no certificate is
       furnished, the respondent shall be released forthwith.” Id. § 3-604.

¶ 33       Within 24 hours of “admission under this Article [VI],” the facility director
       must file with the circuit court (1) the petition, (2) the first certificate, and (3) proof
       of service of the petition and a statement of rights on the respondent. Id. § 3-611.
       Also within 24 hours of “admission of a respondent pursuant to this Article [VI],”
       a second examination and certificate must be executed. Id. § 3-610. Upon


           4
             A “qualified examiner” is defined in the Mental Health Code as an appropriately qualified
       clinical social worker, registered nurse, licensed clinical professional counselor, or licensed
       marriage and family therapist. 405 ILCS 5/1-122 (West 2018).




                                                   - 10 -
       completion of the second certificate, the facility director is required to “promptly
       file” it with the court along with the other materials previously filed. Id. § 3-611.

¶ 34       Once the petition and two certificates have been filed in the circuit court, the
       matter proceeds to a hearing pursuant to article VIII (id. ch. III, art. VIII). There,
       the court makes a number of findings and determinations, including whether the
       respondent is a person “subject to involuntary admission on an inpatient basis.” Id.
       § 3-811. If so, the court may issue a commitment order not to exceed 90 days. Id.
       §§ 3-811(a), 813(a).


¶ 35                           Section 3-610’s Start/Stop Triggers

¶ 36      Respondent’s first challenge of untimeliness concerns the 24-hour deadline
       found in section 3-610. That section reads, in relevant part, as follows:

          “As soon as possible but not later than 24 hours, excluding Saturdays, Sundays
          and holidays, after admission of a respondent pursuant to this Article, the
          respondent shall be examined by a psychiatrist. The psychiatrist may be a
          member of the staff of the facility but shall not be the person who executed the
          first certificate. *** If, as a result of this second examination, a certificate is
          executed, the certificate shall be promptly filed with the court. If the certificate
          states that the respondent is subject to involuntary admission but not in need of
          immediate hospitalization, the respondent may remain in his or her place of
          residence pending a hearing on the petition unless he or she voluntarily agrees
          to inpatient treatment. If the respondent is not examined or if the [qualified
          professional] does not execute a certificate pursuant to Section 3-602, the
          respondent shall be released forthwith.” (Emphases added.) Id. § 3-610.

¶ 37       From the plain language of section 3-610, the 24-hour deadline begins at
       “admission of a respondent pursuant to this Article” and ends with the execution—
       not filing—of a second examination and certificate. If the respondent is not
       examined by this second qualified professional or if the qualified professional does
       not execute a second certificate pursuant to section 3-602, then “the respondent
       shall be released forthwith.” Id. This section does not, contrary to respondent’s
       assertion, require that a petition be executed or filed within 24 hours of detention.




                                               - 11 -
¶ 38       There is no dispute here about the sufficiency of the petition, examinations, or
       certificates themselves. Nor is there any dispute that the second certificate was
       executed at 5:04 p.m. on October 4 and filed at 8:24 a.m. on October 5, along with
       the petition and first certificate. The central dispute arising under this section
       concerns when respondent was admitted pursuant to article VI.


¶ 39                                               Admission

¶ 40       Respondent has offered a number of alternative arguments as to when she was
       “admitted.” In her original motion to dismiss, she argued she was admitted on
       September 28, the date Dr. Alcaraz opined that she was medically stable for
       discharge. On appeal and before this court, she argues that she was admitted on
       September 14, the date she presented at the hospital for attempted-suicide-by-
       battery-swallowing because her case “was always a mental health case.”
       Alternatively, respondent argues she was admitted no later than September 17, the
       earliest date supported by the record on which psychiatric treatment was
       affirmatively rendered.

¶ 41       As the State points out, these arguments misapprehend the issue. The question
       is not when respondent was “admitted” in a colloquial or physical sense but when
       she was “admitted pursuant to article VI.” We examined this question in Andrew
       B., 237 Ill. 2d 340. There, the respondent voluntarily admitted himself to the facility
       pursuant to article IV but later expressed a desire to leave. Id. at 343. Rather than
       discharge him, the facility petitioned for the respondent’s involuntary admission
       pursuant to article IV, specifically under sections 3-403 and 3-404 (405 ILCS 5/3-
       403, 3-404 (West 2006)). 5 Andrew B., 237 Ill. 2d at 343. Although the circuit court
       ordered the respondent discharged, the facility instead filed a new petition for
       involuntary admission, this time pursuant to article VI under section 3-600 (405
       ILCS 5/3-600 (West 2006)). Again, the court ordered the respondent discharged,
       but the facility filed yet another petition pursuant to article VI under section 3-600.
       Andrew B., 237 Ill. 2d at 343. The court ultimately found the respondent subject to
       involuntary admission on an inpatient basis and ordered him to be committed. Id.

           5
             These sections require the facility to regularly review the recipient’s voluntary status and to
       discharge a voluntary recipient upon her request unless a petition and two certificates conforming
       to sections 3-601 and 3-602 are filed with the court.




                                                      - 12 -
       at 345. Before this court, the respondent argued that the last petition filed was
       untimely under section 3-611 (405 ILCS 5/3-611 (West 2006)) since he had been
       physically admitted to the facility months before. Andrew B., 237 Ill. 2d at 345.

¶ 42       We held the petition timely. Id. at 351. We first noted that section 3-611’s 24-
       hour filing deadline was triggered by an individual’s admission under article VI
       and that the respondent had not been admitted pursuant to article VI when he first
       arrived at the facility. Id. at 349-50. Consequently, section 3-611’s deadline was
       inapplicable to his original entry. Id. We went on to explain that the respondent’s
       construction of the term “admission” as referring only to physical entry into the
       facility was inconsistent with the Mental Health Code. Id. at 350. We explained that
       the Mental Health Code refers to admission in a legal sense to describe the
       individual’s legal status. Id. Thus, admission “consists of a combination of the
       person’s susceptibility to being detained and his actual detention.” Id. In other
       words, “admission” is not always limited to physical entry. Id. We concluded:

          “When, as here, the individual is physically present in a mental-health facility
          and requires additional care and treatment following entry of a discharge order,
          section 3-611’s 24-hour filing period logically begins when a new petition is
          presented to the facility director, as opposed to the date of his original physical
          entry into the facility.” Id. at 350-51.

¶ 43       Framed this way, the analysis becomes clearer. The trigger for the deadline in
       section 3-611 (“Within 24 hours *** after the respondent’s admission under this
       Article”) is the same as the trigger in section 3-610 (“not later than 24 hours ***
       after admission of a respondent pursuant to this Article”). See 405 ILCS 5/3-610,
       3-611 (West 2018)). A person may be admitted as an inpatient to a mental health
       facility for treatment of a mental illness only as provided in Chapter III. Id. § 3-
       200(a). Each article within Chapter III contains a number of necessary conditions
       that must be met for the legal status of “admitted as provided in Chapter III” to
       attach. For instance, pursuant to article III, a person may be “informally admitted”
       upon request if, after examination, the facility director considers that person
       clinically suitable for informal admission. Id. § 3-300. Pursuant to article IV, a
       person may be “voluntarily admitted” upon filing of a written application with the
       facility director if the facility director determines and documents that the person is
       clinically suitable for voluntary admission and has the capacity to consent to such




                                               - 13 -
       admission. Id. §§ 3-400(a), 3-401(b). Pursuant to article VII, a person may be
       involuntarily admitted by court order for the purpose of completing the requisite
       examinations and certificates needed to advance the proceedings to the
       commitment hearing. Id. § 3-704(a). Until these conditions are met, a person cannot
       be said to be admitted “as provided in Chapter III” nor pursuant to the relevant
       article.

¶ 44       Turning to the article VI admission at issue in this case, the statutory conditions
       that must be met for the legal status of “emergency admission by certificate
       pursuant to article VI” to attach are, as in Andrew B., a petition and certificate
       presented to the facility director. Id. §§ 3-600 (stating that a person may be admitted
       to a mental health facility “pursuant to this Article”), 3-601 (requiring the
       presentation of a petition to the facility director), 3-602 (requiring that a certificate
       accompany the petition); Andrew B., 237 Ill. 2d at 350-51. Although Andrew B.’s
       analysis was conducted in the context of a change in a recipient’s legal status from
       “admitted pursuant to one section of the Mental Health Code” to another, that
       analysis applies here where the recipient’s status is changing from “not admitted
       under the Mental Health Code” to “admitted under the Mental Health Code.” Until
       the petition and certificate are properly executed, no admission has occurred, and
       therefore any prior treatment or detention cannot be legally supported by an
       emergency admission by certification. Treatment rendered after completion of a
       certificate, on the other hand, is specifically authorized. 405 ILCS 5/3-608 (2018).

¶ 45       Lastly, we note that these two necessary conditions (petition and certificate) are
       not always sufficient to constitute a legal admission pursuant to article VI. As we
       illustrated in Andrew B., the determination may take into account other facts,
       including the physical presence of the respondent, any previous treatment, and any
       change in legal status prior to the admission at issue. Andrew B., 237 Ill. 2d at 350-
       51. These facts may belie or support a finding of admission in certain
       circumstances. The bottom line, however, is that, until the petition and certificate
       are properly executed, no legal admission under article VI has occurred.


¶ 46                          Respondent’s Arguments and Linda B.

¶ 47       Respondent argues that this holding strips recipients of the protections afforded
       by the Mental Health Code and allows the facility to determine when—and if—



                                                - 14 -
       those protections apply. She argues that, under this holding, a person could be
       treated without being admitted, thus losing the protections of the Mental Health
       Code. Similarly, she argues that facilities could indefinitely treat someone until
       such time as they deem it convenient or desirable to initiate proper admission
       proceedings.

¶ 48       To prevent this, respondent asks us to equate “treatment” and/or “detention”
       with “admission” and hold that any treatment or detention constitutes an admission
       in some form. Furthermore, respondent argues that it should be the facility’s burden
       to show the recipient’s admission status pursuant to the record-keeping
       requirements of section 3-202. If the facility cannot meet this burden by producing
       these records, then the recipient must be legally and automatically deemed
       “involuntarily admitted,” or in the alternative, the person must be deemed admitted
       under the section that most closely resembles the facts of the recipient’s situation.
       Thus, respondent argues here that she was involuntarily admitted on the day she
       presented at the facility for attempted suicide, a mental health concern, because the
       facility has not shown otherwise—or in the alternative, because the facts of
       respondent’s situation most closely resemble an “involuntary admission” and
       should therefore be designated as such. In making this argument, respondent asks
       us to modify the holding of Linda B., which she and the lower courts
       mischaracterized as standing for the proposition that a respondent carries the burden
       of persuasion in the circuit court of showing her admission was involuntary to
       prevail on a motion to dismiss a petition on the basis of untimeliness.

¶ 49       These largely policy-based arguments fail on several legal fronts. First, the text
       of the Mental Health Code repeatedly distinguishes between admission, treatment,
       and detention. A recipient is “a person who has received or is receiving treatment
       or habilitation.” 6 405 ILCS 5/1-123 (West 2018). “Treatment” is defined as “an
       effort to accomplish an improvement in the mental condition or related behavior of
       a recipient.” Id. § 1-128. “Treatment includes, but is not limited to, hospitalization,
       partial hospitalization, outpatient services, examination, diagnosis, evaluation,
       care, training, psychotherapy, pharmaceuticals, and other services provided for
       recipients by mental health facilities.” Id. Relatedly, “ ‘[h]ospitalization’ means the

           6
             “Habilitation” is any effort directed toward the alleviation of a developmental disability and is
       not at issue here. 405 ILCS 5/1-111 (West 2018).




                                                       - 15 -
       treatment of a person by a mental health facility as an inpatient.” Id. § 1-112.
       Although “admission” is not expressly defined, it is carefully prescribed by the
       detailed procedures outlined in Chapter III, as explained above, and is repeatedly
       used to connote one’s legal status as opposed to one’s physical status, as we
       explained in Andrew B. Equating the term admission with any one of these other
       terms would render it superfluous and without meaning.

¶ 50       Under respondent’s reading, any effort to improve a person’s mental condition,
       such as by examining a person’s mental state while in the hospital, qualifies as an
       “admission to a mental health facility.” There is no indication that the legislature
       intended such a result. Rather, the legislature specifically delineated when an
       admission occurs, no doubt to carefully cabin the social, professional, and legal
       consequences that flow from being involuntarily admitted to a mental health
       facility. Nor is there any indication from the text of the statute itself that the
       legislature intended to require that a person’s legal status change to “admitted to
       mental health facility” before she could legally receive any mental health treatment
       of any kind. On the contrary, every indication from the statutory scheme suggests
       that the legislature intentionally decoupled these concepts for the protection of both
       recipients and facilities.

¶ 51       Likewise, involuntary detention, involuntary treatment, and involuntary
       admission are all distinct terms with different legal meanings. Although they are
       certainly related, even so far as being triggered by the same act in certain situations,
       the legislature carefully distinguished these concepts throughout the Mental Health
       Code. For instance, section 3-607 illustrates that a person could be involuntarily
       detained but not involuntarily admitted. Id. § 3-607 (authorizing a court-ordered
       detention for the purpose of examination and providing that the person may be
       admitted upon execution of a petition and certificate). Or a person could be
       involuntarily treated without being involuntarily admitted, such as where a facility
       renders involuntary treatment but fails to follow the proper admission procedures
       of the Mental Health Code.

¶ 52       Second, respondent’s argument that failing to equate treatment with admission
       will strip recipients of the Mental Health Code’s protections overlooks the
       overwhelming amount of protections in place for all recipients of mental health
       treatment, regardless of their admission status. Chapter II of the Mental Health




                                                - 16 -
       Code extensively outlines a number of these express rights and protections. Id. ch.
       II.

¶ 53       Furthermore, all recipients, regardless of admission status, are protected by
       constitutional guarantees, generally applicable statutes, and the common law for
       any deprivation of rights or tortious conduct. If a facility involuntarily detains or
       treats a person while that person is not legally admitted pursuant to Chapter III, then
       that facility will be without any legal basis under Chapter III for its actions,
       subjecting it to potential legal action and liability under the appropriate legal theory.

¶ 54        It is true, as the appellate court noted, that there are certain protections afforded
       only to admittees and, therefore, a recipient could be deprived of those admission-
       specific protections if the facility fails to properly admit her. To this, we first note
       that the fact of differing protections for recipients and admittees underscores the
       legislative recognition that these two concepts are distinct. We also observe that
       these protections are carefully crafted to protect both the recipient and the facility.
       They protect the recipient by ensuring that the legal classification of “involuntarily
       admitted” is properly attached to the recipient, that the legal bases for detention and
       treatment are carefully limited, and that the commitment process is expeditiously
       resolved. They protect the facility by outlining the precise steps it must take to avail
       itself of the legal protections afforded a properly executed admission under the
       Mental Health Code. When viewed in this light, it becomes clear that the
       protections do not flow one way and that, if the facility fails to follow the admission
       procedures, thereby depriving the recipient of the admission-specific protections,
       then it, too, is bereft of any legal protection for its detention and/or treatment of the
       recipient. Furthermore, if the facility fails to properly admit the recipient, then she
       is free from the legal classification of being involuntarily admitted. In the end, the
       recipient is able to vindicate her admission-specific rights in one way or another. In
       no circumstance, however, is she bereft of protection under the Mental Health
       Code.

¶ 55       Third, respondent’s proposed methodology for determining a person’s
       automatic admission status by producing the facility’s records under section 3-202
       seeks to impose duties and requirements contrary to the Mental Health Code.
       Section 3-202’s record-keeping requirement does not require the facility to admit
       every person receiving treatment nor to inquire of every person receiving mental




                                                 - 17 -
       health treatment whether they desire informal, voluntary, or some other type of
       admission. It only requires that mental health facilities “maintain adequate records
       which shall include the Section of this Chapter under which the recipient was
       admitted, any subsequent change in the recipient’s status, and requisite
       documentation for such admission and status.” Id. § 3-202(a). Thus, if there is an
       admission pursuant to Chapter III, then the facility must properly document it.

¶ 56       Likewise, respondent argues that, if no record is presented by the facility
       showing the recipient’s admission status, then that “admission” should be deemed
       “involuntary,” but she does not specify which type of involuntary admission would
       result. As has been made clear, an “involuntary admission” is not a specific type of
       admission authorized by Chapter III. Rather, it is a category type that includes
       specific types of admissions, each with their own admission procedures. Legally
       deeming a person with a blanket status of “involuntarily admitted” does not
       adequately explain under which article or section of the Mental Health Code that
       person would be designated and processed. The Mental Health Code obviates the
       need for this guesswork by specifying the necessary conditions for each specific
       type of admission.

¶ 57       Lastly, respondent and the lower courts have misconstrued Linda B., 2017 IL
       119392. The central holding of Linda B. was that any facility, or any part of a
       facility, that provides psychiatric treatment to a person with a mental illness
       qualifies as a mental health facility under the Mental Health Code. Id. ¶ 37. The
       second holding, at issue here, was much narrower and merely applied settled law
       that the appellant bears the burden of presenting a sufficiently complete record to
       support a claim of error. Id. ¶ 43.

¶ 58       There, the respondent presented to the hospital under unknown circumstances.
       Id. ¶ 3. After two weeks of receiving medical and mental health care on the
       “medical floor,” the facility director filed a petition for the emergency admission
       by certification of the respondent, supported by two certificates. Id. ¶¶ 3-4. At the
       commitment hearing, the circuit court heard evidence on the petition. Id. ¶¶ 5-9.
       After the State rested, the respondent made a motion to dismiss the petition for
       untimeliness “ ‘based upon the petition having been filed well beyond the 24 hours
       after [the respondent’s] admission.’ ” Id. ¶ 10. Over the respondent’s objection, the
       court allowed the State to reopen its case and present evidence related to the motion.




                                               - 18 -
       Id. ¶ 11. The State presented testimony that the hospital routinely provided
       psychiatric treatment to patients on the medical floor and that it did not initiate
       petitions for involuntary admission unless it determined that such an admission was
       necessary. Id. The court ultimately denied the respondent’s motion to dismiss the
       petition and entered a commitment order for 90 days. Id. ¶ 13.

¶ 59       We first addressed the central question of whether the hospital floor qualified
       as a mental health facility. Id. ¶¶ 29-39. We held that any facility, or any part of a
       facility, that provides psychiatric treatment to a person with a mental illness
       qualifies as a mental health facility under the Mental Health Code. Id. ¶ 37. Thus,
       the medical floor of the hospital in Linda B. was subject to the Mental Health
       Code’s provisions despite the fact that it was not a dedicated psychiatric ward or
       unit. Id.

¶ 60       We then presented the second question posed by the respondent—namely,
       when did admission occur for purposes of article VI deadlines—but we did not
       squarely answer that question. Id. ¶¶ 39-49. Instead, we focused on a more
       fundamental problem: there was no evidence in the record to support the
       respondent’s argument. Id. ¶¶ 40-43. The respondent hinged her entire argument
       on the fact that she had been involuntarily treated and detained from the moment of
       her presentation at the hospital, and she had therefore been admitted on that date.
       Since the petition was over two weeks later, she argued it was untimely.

¶ 61       We did not engage in an analysis of when admission occurs, as we have done
       here. Rather, we examined the facts related to her alleged involuntary
       treatment/detention, holding that, where a litigant makes a claim of error predicated
       on certain facts, the litigant carries the burden on appeal of presenting a sufficiently
       complete record of the proceedings at trial to support her argument and attendant
       claim of error. Id. ¶ 43. In reviewing the record, we repeatedly noted the absence
       of evidence on this point. Id. ¶¶ 35, 40-42. We were left with “bare-bones evidence
       of physical admission to the hospital, with some evidence of communication
       between hospital personnel and unidentified family members of respondent.” Id.
       ¶ 42. We noted that the respondent herself consciously chose not to include in the
       record the very facts upon which she relied for her argument about when admission
       occurs. Id. ¶ 44. Applying settled law, we resolved the doubts left by the
       incompleteness of the record against the appellant who relied on those very doubts.




                                                - 19 -
       Id. ¶ 43 (citing Flynn v. Vancil, 41 Ill. 2d 236, 241 (1968) (it is well established
       that, on appeal, the party claiming error has the burden of showing any irregularities
       that would justify reversal) and Williams v. BNSF Ry. Co., 2015 IL 117444, ¶ 31 (it
       is the appellant’s burden to present a sufficiently complete record of the
       proceedings at trial to support a claim of error, and any doubts that may arise from
       the incompleteness of the record will be resolved against the appellant)).

¶ 62       Nor was the respondent able to pinpoint any change in her legal status under
       the Mental Health Code throughout her hospital stay such that Andrew B. might
       have supported her argument. Id. ¶¶ 45-49. In fact, she essentially argued that her
       legal status had never changed while at the facility by arguing that she had been
       admitted under the Mental Health Code at the time of her presentation to the
       facility. Regardless, the record did not reflect an admission pursuant to one article
       of the Mental Health Code and then a second admission pursuant to some other
       article. Thus, her argument lacked the evidentiary foundation necessary for further
       review, and she could not demonstrate on appeal that any error had occurred based
       on those grounds.

¶ 63       Throughout these proceedings, the second holding of Linda B. has been invoked
       to stand for the proposition that, to prevail on a motion to dismiss for untimeliness,
       a respondent bears the burden of proof in the circuit court of showing (1) her
       admission status, (2) that the admission procedures were properly followed, and
       (3) that her detention and/or treatment were involuntary. It has also been used to
       support the proposition that a recipient’s volition is dispositive on the question of
       admission. The second holding of Linda B. does not stand for any of these
       propositions. Rather, it stands for the proposition that, where an appellant makes a
       claim of error predicated on certain facts, any doubt in the record concerning those
       facts will be held against the appellant.

¶ 64       Here, the lower courts improperly applied their interpretation of Linda B. to the
       distinguishable procedural posture and argumentative stance of this case. Linda B.’s
       application to this case extends only to the holding that Carle qualifies as a mental
       health facility under the facts here and that the Mental Health Code therefore
       applies to it.




                                               - 20 -
¶ 65                  Timeliness of the Petition Pursuant to Section 3-610

¶ 66       With the above in place, we may resolve the ultimate issues of timeliness. As
       previously stated, the 24-hour deadline of section 3-610 referred to by respondent
       begins at “admission of a respondent pursuant to this Article” (405 ILCS 5/3-610
       (West 2018)) and ends with a second examination and certificate executed pursuant
       to section 3-602 (id § 3-602).

¶ 67       Here, respondent presented to Carle via emergency services for immediate
       medical treatment following a suicide attempt. Upon her presentation, none of the
       admission procedures found in Chapter III were executed; therefore, she was not
       admitted pursuant to any article of Chapter III at that time. Respondent received
       medical and psychiatric treatment while physically present at the facility. After her
       surgical staples were removed on October 3 and after being medically cleared on
       October 4, respondent required additional mental health, but not medical, treatment.
       Also on October 4, a petition and certificate were executed to that end. Respondent
       has made no challenge before this court related to the sufficiency or propriety of
       the petition or certificates. Given these conditions, respondent was admitted
       pursuant to article VI on October 4 at the time the petition and first certificate were
       properly executed. Section 3-610’s 24-hour deadline to secure a second
       examination and certificate began at that time. Because a second examination and
       certificate were completed within hours of the petition and first certificate, the 24-
       hour deadline of section 3-610 was satisfied.

¶ 68       For the sake of completeness, section 3-610 also requires that the second
       certificate be “promptly filed with the court.” Id. § 3-610. The second certificate,
       executed at 5:04 p.m. on October 4, was promptly filed because it was filed the
       very next morning, at 8:24 a.m. on October 5, along with the petition and first
       certificate.


¶ 69                  Timeliness of the Petition Pursuant to Section 3-604

¶ 70       Respondent also asserts the petition is untimely under section 3-604. In making
       this challenge, respondent has consistently conflated the deadlines of sections 3-
       604 and 3-610, making no distinction between their start/stop triggers or their




                                               - 21 -
       applicability to this case. The circuit court appears to have done likewise.
       Regardless, section 3-604 and its deadline are inapplicable to this case.

¶ 71      Pursuant to article VI,

          “[i]f no [qualified professional] is immediately available or it is not possible
          after a diligent effort to obtain the certificate provided for in Section 3-602, the
          respondent may be detained for examination in a mental health facility upon
          presentation of the petition alone pending the obtaining of such a certificate.”
          Id. § 3-603(a).

       To effectuate such a detention, the petition must conform to the requirements of
       section 3-602 (id. § 3-602) but must further specify, essentially, that no qualified
       professional is on hand to execute a certificate (id. § 3-603(b)). “No person detained
       for examination under this Article on the basis of a petition alone may be held for
       more than 24 hours unless within that period a certificate is furnished to or by the
       mental health facility. If no certificate is furnished, the respondent shall be released
       forthwith.” Id. § 3-604.

¶ 72       These sections do not relate to an admission. Rather, these sections provide for
       the emergency detention of a respondent based only on the petition until a
       certificate can be executed, at which time admission under article VI may occur.

¶ 73       The circuit court mistakenly believed that “The law requires that someone
       who’s being held involuntarily must—the certificate must be filed within 24 hours.”
       From the plain language of sections 3-603 and 3-604, however, the 24-hour
       deadline of section 3-604 is not triggered by a “detention” but from a “detention
       under this Article on the basis of a petition alone.” Furthermore, section 3-604 does
       not require the certificate to be “filed” but rather that it be “furnished to or by the
       mental health facility.”

¶ 74       Here, Carle never purported to detain respondent on the basis of a petition alone.
       Even if it did, the petition submitted by Carle did not contain the required
       allegations required by section 3-603. Nor did respondent ever allege that she was
       detained on the basis of a petition alone. In fact, respondent specifically alleged in
       her original motion to dismiss that she had been detained without a petition.
       Throughout these proceedings, respondent has made a general allegation of




                                                - 22 -
       detention beginning alternatively on September 28, September 17, or September
       14. None of these alleged detentions were ever based upon a petition. Consequently,
       the deadline of section 3-604 does not apply to this case.

¶ 75       This court is not bound by the appellate court’s reasoning and may affirm on
       any basis presented in the record. People v. Williams, 2016 IL 118375, ¶ 33. We
       apply that principle here. Having resolved the case on the grounds above, we do
       not address to what extent the deadlines of sections 3-610 and/or 3-604 are directory
       rather than mandatory as argued by the State.


¶ 76                                     CONCLUSION

¶ 77       The 24-hour deadline of section 3-610 starts upon admission of a respondent
       pursuant to article VI and ends with the proper execution of a second examination
       and certificate. Admission under article VI occurs no sooner than when the petition
       and first certificate are properly executed. The 24-hour deadline of section 3-604
       starts upon detention based on a petition alone and ends when a certificate is
       furnished to or by the facility. Accordingly, the judgment of the appellate court,
       which affirmed the judgment of the circuit court, is affirmed.


¶ 78      Judgments affirmed.


¶ 79      CHIEF JUSTICE ANNE M. BURKE, dissenting:

¶ 80       In this appeal, respondent Julie M. contends that the petition seeking her
       immediate, involuntary admission for inpatient psychiatric treatment pursuant to
       Chapter III, article VI, of the Mental Health and Developmental Disabilities Code
       (Mental Health Code) (405 ILCS 5/ch. III, art. VI (West 2018) (Emergency
       Admission by Certification)) was not timely filed. The majority holds that the
       petition filed by Carle Foundation Hospital (Carle) was timely filed, based on its
       finding that throughout respondent’s stay at Carle—from the time respondent
       arrived at the Carle emergency room on September 14, 2018, for having swallowed
       batteries, until Carle filed the petition and accompanying certificates in the circuit
       court on October 5, 2018—respondent’s legal status was “not admitted under the




                                               - 23 -
       Mental Health Code.” This is so, according to the majority, despite the fact that
       Carle is a “mental health facility” within the meaning of the Mental Health Code
       and respondent was receiving mental health treatment—including 24-hour
       supervision and the administration of psychotropic medication—throughout her
       stay at Carle.

¶ 81       The majority offers no explanation for its holding that respondent was “not
       admitted under the Mental Health Code” other than the fact that, until October 4,
       2018, no petition was ever filed by Carle seeking her admittance. The consequences
       of the majority’s holding, however, are all too clear: by holding that respondent was
       “not admitted under the Mental Health Code” until a petition and certificates were
       filed by Carle, respondent’s legal status under the Mental Health Code and, thereby,
       her rights and protections afforded by the Mental Health Code, are left solely within
       the discretion of Carle. Under the majority opinion, a petition for involuntary
       admission will never be untimely as long as it is filed in accordance with
       requirements set forth in sections 3-610 and 3-611 of the Mental Health Code (id.
       §§ 3-610, 3-611). This cannot be correct.

¶ 82       In my view, the majority’s holding affords the mental health facility far too
       much discretion and completely denies respondent and others similarly situated the
       rights and safeguards to which they are entitled under the Mental Health Code.
       Accordingly, I respectfully dissent.


¶ 83                                    BACKGROUND

¶ 84       On September 14, 2018, respondent Julie M. was transported by ambulance to
       Carle after she swallowed batteries in an apparent suicide attempt. She was
       admitted to Carle, and on the same day, an endoscopy was performed, during which
       one of three batteries was located and removed from her esophagus. Respondent
       continued to receive medical treatment for the removal of two additional batteries,
       including a colonoscopy on September 20 (which revealed serious injury to her
       intestines) and surgery on September 21, 2018, for the removal of the batteries.

¶ 85       On September 28, 2018, the medical-surgical team determined that, although
       respondent still had surgical staples in place, she was “medically stable” and
       capable of being released to a suitable location. On that same day, respondent




                                              - 24 -
       expressed a desire to leave Carle and refused to cooperate with treatment. Possible
       arrangements for her release were explored. However, respondent had no home to
       go to—she and her mother were homeless, and release to a homeless shelter, as her
       mother suggested, was not appropriate because a shelter was not equipped to
       provide the aftercare and supervision respondent required. As a result, respondent
       remained at Carle. No petition for involuntary admission was filed at this time.

¶ 86       On October 3, 2018, respondent’s surgical staples were removed. Because
       respondent’s mental health treatment team at Carle believed that respondent needed
       additional care and treatment for her mental illness, a petition and two certificates
       were presented to Carle’s facility director on October 4, 2018, seeking respondent’s
       involuntary admission for inpatient psychiatric treatment. These documents were
       filed with the court the following day, on October 5, 2018.

¶ 87       Prior to the commitment hearing, respondent filed a motion alleging that the
       petition filed by Carle was untimely. The motion asked the court to deny Carle’s
       commitment petition and immediately release respondent. On October 18, 2018,
       the court held a hearing on respondent’s motion immediately prior to the
       commitment hearing.

¶ 88        At the hearing on the motion, testimony from Dr. Gersh, Carle’s resident
       psychiatrist, and Joseph Corbett, a nurse practitioner who directly provided
       respondent’s mental health treatment, established that, when respondent presented
       at the Carle emergency room on September 14, it was well known that she suffered
       from multiple mental illnesses and was prone to swallowing foreign objects. In fact,
       Dr. Gersh testified that he had seen respondent in April 2018, when she was
       admitted to Pavilion mental health facility for swallowing batteries. Dr. Gersh was
       also aware that respondent had been admitted to Carle on August 29, 2018, only
       weeks prior to her present admission, for swallowing batteries. At that time,
       respondent stayed at Carle until September 7, 2018, at which time she was
       transferred to a traditional mental health facility pursuant to a petition filed under
       article VI of Chapter III of the Mental Health Code (id. ch. III, art. VI). She was
       released from the mental health facility on September 10, 2018, only to reappear at
       Carle four days later, on September 14, 2018.

¶ 89      Because Carle has no dedicated psychiatric unit, respondent was placed on a
       medical floor where she received both medical and psychiatric treatment. She was



                                               - 25 -
       placed under 24-hour observation, and her room was stripped of small objects to
       ensure that she did not attempt to swallow them. For the same reason, treating
       physicians and staff were not permitted to wear badges or carry pens into the room.

¶ 90       On September 17, 2018, respondent had her first psychiatric consultation with
       nurse practitioner Joseph Corbett, under the supervision of Dr. Gersh. Corbett
       testified at the hearing that he was familiar with respondent from her earlier stay at
       Carle. Corbett also testified that respondent expressed a desire to leave Carle on
       September 28, after she learned her medical-surgical team believed her to be
       “medically stable” for discharge to a suitable location. Corbett also testified that
       respondent became angry, ordered him out of her room, and was noncompliant with
       treatment. Later, he was able to speak to her and convinced her that she needed to
       remain at Carle for her own safety.

¶ 91       As noted above, Carle was aware of respondent’s desire to leave and began to
       explore other possible arrangements. However, respondent was homeless and could
       not be released to a homeless shelter. Neither she nor her mother had any other
       suggestions of a suitable place to which she could go.

¶ 92       Dr. Gersh testified that admission to a traditional mental health facility was not
       sought on September 28, 2018, because even traditional mental health facilities
       would not be equipped to provide the medical care respondent required. In addition,
       Dr. Gersh testified at the hearing on respondent’s motion that, due to respondent’s
       propensity to swallow foreign objects, he did not want to release respondent while
       she still had metal staples in her abdomen from the surgery. He further testified
       that, because respondent came into the hospital for attempted suicide, respondent’s
       medical team was aware that she had an “against medical advice” or “AMA”
       designation on her chart, which meant that she could not be discharged from the
       hospital without obtaining approval from the doctor entering that designation.

¶ 93       According to Dr. Gersh, he completed the petition and first certificate seeking
       respondent’s involuntary admission to an inpatient mental health facility on
       October 4, 2018, after he learned from the medical team that the staples had been
       removed from respondent’s abdomen. According to Dr. Gersh, this was when her
       medical stay at Carle ended and her psychiatric stay began. Dr. Gersh filed the
       petition because he believed respondent was a person in need of additional inpatient
       care.



                                               - 26 -
¶ 94       After the circuit court denied respondent’s motion, the commitment hearing
       was held. The court heard additional testimony from Dr. Gersh, Joseph Corbett,
       and others, then found respondent to be a person subject to involuntary inpatient
       treatment at a medical facility. Although the petition was granted, respondent
       remained at Carle until November 9, 2018, when a bed became available at
       McFarland Mental Health Center.

¶ 95       Respondent appealed, and the appellate court affirmed. 2019 IL App (4th)
       180753. The appellate court held that mental health facilities must “comply with
       the Mental Health Code’s admission procedures, even if a recipient has already
       been admitted to the facility for medical treatment.” Id. ¶ 49. The court also held
       that a hospital, when acting as a mental health facility, should not be permitted to
       hide behind a “ ‘medical care’ shield,” to treat patients who present to a hospital
       with both medical and psychological problems differently from those who present
       at a traditional mental health facility for purely mental health concerns. Id. ¶ 50.
       Nonetheless, the court felt compelled to affirm based on our decision in In re Linda
       B., 2017 IL 119392, in which we had held that it was the respondent’s burden to
       show his or her initial entrance into the hospital and subsequent treatment were
       involuntary. This appeal followed.


¶ 96                                      ANALYSIS

¶ 97       In this case, respondent does not dispute the sufficiency of the petition or the
       certificates filed with the court. Nor does she dispute that these documents were
       timely filed with the court on October 5, within 24 hours of their submission to the
       facility director of the hospital. Respondent’s contention is that the petition was
       untimely because it should have been filed earlier. She asserts that she was
       “admitted” to a mental health facility within the meaning of the Mental Health Code
       at the time of her admission to the hospital and, therefore, Carle had an obligation
       to identify and document the provision under which she was admitted for inpatient
       treatment, as well as any subsequent change in her legal status.

¶ 98       The majority recognizes that the Mental Health Code provides that “[a] person
       may be admitted as an inpatient to a mental health facility for treatment of mental
       illness only as provided in this Chapter” (emphasis added) (405 ILCS 5/3-200(a)
       (West 2018)) and that Chapter III provides for many forms of admission: informal



                                              - 27 -
        admission (article III (id. ch. III, art. III)), voluntary admission of adults (article IV
        (id. ch. III, art. IV)), admission of minors (article V (id. ch. III, art. V)), emergency
        admission by certification (article VI (id. ch. III, art. VI)), and admission by court
        order on either an inpatient or outpatient basis (articles VII and VII-A (id. ch. III,
        arts. VII, VII-A)). Supra ¶ 30. In addition, the majority concedes that “the Mental
        Health Code requires that mental health facilities ‘maintain adequate records which
        shall include the Section of this Chapter under which the recipient was admitted,
        any subsequent change in the recipient’s status, and requisite documentation for
        such admission and status.’ ” Supra ¶ 30 (quoting 405 ILCS 5/3-202(a) (West
        2018)). However, the majority finds that respondent was “not admitted under the
        Mental Health Code” until Dr. Gersh chose to submit the petition and certificates
        to the facility director and they were filed with the court in compliance with article
        VI of Chapter III of the Mental Health Code. I disagree.

¶ 99         In Linda B., 2017 IL 119392, ¶ 37, we held: “In those instances in which a
        facility or section of a facility provides psychiatric treatment to a person with
        mental illness *** it qualifies as a ‘mental health facility’ for purposes of the Mental
        Health Code’s application.” From this holding, it necessarily follows that where a
        person who suffers from both medical and psychiatric issues is admitted to the
        hospital, particularly where, as here, the person’s psychiatric issues led to the
        medical problems which necessitated admission to the hospital, the admission to
        the hospital is, an “admission” to a mental health facility under the Mental Health
        Code. As the appellate court below recognized, to find otherwise would be to allow
        disparate treatment of persons suffering from mental illness based on their physical
        health—in other words, a person suffering from mental illness who is admitted to
        a traditional mental health facility for psychiatric treatment would be entitled to the
        rights and protections provided by the Mental Health Code, while a mentally ill
        person who is admitted to a nontraditional facility for psychiatric treatment in
        conjunction with medical care would not be afforded the same statutory safeguards.

¶ 100       The inescapable conclusion flowing from our decision in Linda B. is that an
        admission to a hospital for the delivery of both medical and psychiatric treatment—
        particularly where the psychiatric issues are the cause of the medical issue and are
        fully known to the hospital—is an admission to a mental health facility, subject to
        the requirements of the Mental Health Code and entitling the recipient to all the
        rights and protections provided by the Mental Health Code. The majority’s holding




                                                  - 28 -
        to the contrary leads to the extraordinary conclusion that the only protection
        available to a patient being detained against her will is the possibility of a lawsuit.
        See supra ¶ 53. How a mentally ill patient is supposed to have the capacity to file
        such a suit is never explained. The majority opinion is at odds with Linda B., and
        common sense, and cannot be what the legislature intended.

¶ 101       Finding that respondent was “admitted under the Mental Health Code” at the
        time she entered Carle does not necessarily answer the question of whether the
        petition at issue here was untimely. A question remains regarding the “capacity in
        which respondent was admitted, i.e., whether she was a voluntary or involuntary
        recipient of treatment” (Linda B., 2017 IL 119392, ¶ 41), as well as which party
        bears the burden to show that an admission was voluntary or involuntary.

¶ 102       In Linda B., we held that the respondent did not show that the petition for
        involuntary admission was untimely because it was her burden to present sufficient
        evidence to show that her admission and treatment were involuntary, which she had
        not done. However, we did not further consider in Linda B. the duty imposed on
        mental health facilities by the Mental Health Code to establish and document the
        type of admission—consensual, informal, voluntary, or involuntary—and to
        document any change in legal status.

¶ 103       The Mental Health Code places an obligation on mental health facilities to
        establish and document the nature of the recipient’s admission. Thus, in this case,
        because an admission to a hospital for mental health treatment is equivalent to an
        admission to a traditional mental health facility, Carle was required to comply with
        the requirements of the Mental Health Code when respondent was admitted for
        treatment of her mental health condition. Respondent has met her burden in this
        case because she has shown that Carle failed to do so.

¶ 104        Carle alleges that respondent’s treatment was provided pursuant to her
        “informed consent.” However, whether respondent actually consented to treatment
        is not the issue. Carle had a responsibility under the Mental Health Code to
        document respondent’s initial consent and any subsequent changes in her legal
        status due to a refusal of services or noncompliance. This burden is not
        unreasonable. No hospital would perform a medical procedure on a patient without
        first obtaining a signed form indicating the patient’s consent to treatment. There is
        no reason why hospitals providing voluntary mental health services should not have



                                                - 29 -
        to obtain the recipient’s written consent to mental health treatment upon their
        admission to the facility or at such time as the services commence. Such a
        requirement eliminates any question regarding respondent’s legal status as a
        voluntary or involuntary recipient of mental health treatment.

¶ 105        In this case, the petition for involuntary inpatient admission to a mental health
        facility was untimely because the mental health facility failed to fulfill its duty,
        under the Mental Health Code, to ascertain and document the provision under
        which respondent was admitted and failed to document any changes in her status.
        Moreover, the record does not conclusively support the notion that respondent’s
        initial admission was voluntary within the meaning of the Mental Health Code.
        From the moment she entered the hospital, respondent’s care providers were aware
        of her mental illness and her propensity to harm herself by swallowing foreign
        objects. As a result, from the beginning, respondent’s stay at Carle was very
        restrictive, not because of her medical condition but because of her mental
        condition. Respondent was under observation 24 hours a day, and she was not
        allowed to have any small objects for fear that she might try to swallow them. In
        addition, because she presented to the hospital as an attempted suicide, respondent
        was given an AMA designation and would not have been allowed to leave the
        hospital even if she wanted to. And even if her initial admission was voluntary,
        there was some evidence that respondent’s status may have changed at some point
        during her stay at Carle, when she refused services and became noncompliant with
        her mental health treatment provider.

¶ 106      For the reasons stated above and contrary to the majority, I would reverse the
        judgment of the appellate court. Accordingly, I dissent.

¶ 107      JUSTICE NEVILLE joins in this dissent.




                                                - 30 -